Wheeler, C. J.
The witnesses who testified respecting the "nature of the services, all concurred in their estimate; and there was no evidence before the jury to warrant them in finding for the plaintiff less than two hundred and fifty dollars. And yet they returned a verdict for only one hundred and twenty-five dollars. The verdict appears to have been plainly contrary to the evidence. We are unable to perceive any ground upon which a new trial could be rightly refused, and are of opinion that the refusal of it was error, for which the judgment must be reversed and the cause-remanded.
Reversed and remanded*